ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 14-200, concluding that EVANS C. AGRAPIDIS of HASBROUCK HEIGHTS, who was admitted to the bar of this State in 1983, should be reprimanded for violating RPC 1.15(b) (failure to promptly deliver funds to the client or third party);
And the Disciplinary Review Board having further concluded that respondent should be required to submit to the Office of Attorney Ethics monthly reconciliations of his attorney accounts on a quarterly basis for a period of two years;
And good cause appearing;
It is ORDERED that EVANS C. AGRAPIDIS is hereby reprimanded; and it is further
ORDERED that respondent shall submit to the Office of Attorney Ethics monthly reconciliations of his attorney accounts on a *65quarterly basis for a period of two years, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.